IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


GARY PAVLIC,                           : No. 321 WAL 2016
                                       :
                    Petitioner         :
                                       : Petition for Allowance of Appeal from
                                       : the Order of the Commonwealth Court
            v.                         :
                                       :
                                       :
JOHN F. BELL, ET AL.,                  :
                                       :
                    Respondents        :


                                  ORDER



PER CURIAM

      AND NOW, this 29th day of November, 2016, the Petition for Allowance of

Appeal is DENIED.